Citation Nr: 0911242	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-07 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1969 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDINGS OF FACT

1. Service connection is in effect for post-traumatic stress 
disorder (PTSD), evaluated as 70 percent disabling prior to 
February 1, 2009 and 50 percent disabling thereafter; 
tinnitus, evaluated as 10 percent disabling; and bilateral 
hearing loss, evaluated as 0 percent disabling.

2. The Veteran has a high school education and two years of 
college.  He worked for the United States Postal Service for 
27 years.  He is currently working full time for a local 
college.

3. The Veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders at 881.

In this case, in a January 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for TDIU, as well as what information 
and evidence must be submitted by him and what information 
and evidence will be obtained by VA.  March 2006 and May 2008 
letters informed the Veteran of the evidence needed to 
establish a disability rating and effective date.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, service personnel records, private medical 
records, VA examination reports, and VA treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran has 
been an active participant in the claims process, providing 
evidence and statements in support of his claim.  Thus, he 
has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  See Sanders 
at 881.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess at 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and that the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success 
in overcoming the handicap of disability, and to the effects 
of combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantially gainful employment. 38 C.F.R. 
§ 4.16(a) (2008).

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  The question 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether a veteran 
can find employment.  See 38 C.F.R. 4.16(a) (2008); Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran is service connected for three 
disabilities:  PTSD evaluated as 70 percent disabling prior 
to February 1, 2009 and 50 percent disabling thereafter; 
tinnitus evaluated as 10 percent disabling; and bilateral 
hearing loss, evaluated as noncompensable.  He has a combined 
evaluation for all of his service connected disabilities of 
70 percent prior to February 1, 2009, and 60 percent 
thereafter.  

When the Veteran filed his claim for TDIU in December 2005 
his service connected PTSD was evaluated as 70 percent 
disabling, and at that time would have met the requirements 
of 38 C.F.R. § 4.16(a).  However, in December 2008 the RO 
decreased the Veteran's PTSD evaluation from 70 percent to 50 
percent, with an effective date of February 1, 2009.  Thus, 
as of that date, he no longer meets the requirements of 38 
C.F.R. § 4.16(a).

That notwithstanding, it is the policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of a service-connected 
disability shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Thus, if a veteran fails to meet the rating 
enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular 
rating is for consideration where the veteran is unemployable 
due to service-connected disability.  38 C.F.R. § 4.16(b).  
Therefore, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability 
on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

In the Veteran's claim for TDIU he indicated that he was 
employed by the United States Postal Service (USPS) from May 
1978 to November 2005.  In those 27 years of employment the 
Veteran stated he missed roughly ten months due to illness.  
He also noted that he left his job because of his disability, 
and that he expected to receive disability retirement 
benefits.  He also noted that he had attempted to obtain 
employment since he became too disabled to work.  The Veteran 
filed his claim for TDIU one month after leaving his USPS 
employment.

A March 2006 VA psychological examination noted in the 
Veteran's history that he retired from work as a supervisor 
and manager of the post office in November 2005 because of 
stress and symptoms of PTSD.  The examiner noted that 
Veteran's symptoms were currently in remission because of his 
medications, but that without the medications the Veteran 
would return to the full presentation of severe PTSD 
appropriately rated at 70 percent.  A GAF score of 50 was 
assigned.  The examiner noted that the Veteran is essentially 
asymptomatic on medication, communicates well, and has normal 
behavior.

A March 2006 audiological examination noted that the Veteran 
began wearing hearing aides in 1975.  Speech recognition was 
100 percent bilaterally.

The Veteran's supervisor at the USPS completed an employment 
information request form for the Veteran.  The supervisor 
indicated that the Veteran's type of work was as a Supervisor 
of Customer Service, and that the Veteran retired in November 
2005.  The supervisor also noted that the Veteran was 
receiving retirement benefits, which is a lifetime benefit.

In a May 2006 statement the Veteran described his employment 
history as having been forced to take early retirement due to 
his PTSD, and that he has been unable to secure any other 
employment since because of this disability.

A January 2007 VA treatment note indicated that the Veteran 
described his PTSD as interfering with his job, and that he 
quit working because he was too depressed to function at his 
job.  He stated that he feels useless since he retired.  An 
intake evaluation later that month noted the Veteran was 
taking classes at the local college and took care of his 
grandchildren.  At that time his memory and recall were 
adequate, his affect was appropriate and his thinking process 
was coherent.  A Global Assessment of Functioning score of 55 
was assigned.

In March 2007, the Board received a letter from a postmaster 
who indicated that the Veteran retired from the USPS in 
November 2005 under the Postal Service early retirement 
program.  The postmaster indicated that the Veteran could 
have worked another six years prior to retirement, but that 
the Veteran took advantage of the early retirement program 
because of "medical issues related to his military 
service."

An April 2007 treatment report noted that the Veteran spent a 
lot of time babysitting his grandchildren.

The Veteran supplied a June 2007 letter from his VA treatment 
providers, which stated, in pertinent part, that the Veteran 
felt he was forced into early retirement over the risk of 
being fired.  The letter also stated that the Veteran had not 
been able to find gainful employment and that the Veteran was 
unlikely to be able to do so in the future.  The treatment 
providers do not, however, provide a rationale for the 
opinion, nor does the report contain the result of mental 
health evaluation. 

In July 2008 the Veteran was afforded a VA PTSD examination 
where he indicated that he is now employed, and working for a 
local college full time as an Aquatic Equipment Technician.  
The examiner also noted that the Veteran remains isolative, 
and that he works alone and liked being by himself.  The 
Veteran stated during the examination that he has been doing 
well with his current employment but that he had significant 
occupational problems in the past.  The examiner noted that 
the Veteran's PTSD was moderate in severity, and that the 
Veteran was responding well to his treatment.  A Global 
Assessment of Functioning score of 55 was assigned.

Upon review of the evidence, the Board finds that a 
preponderance of the evidence is against a finding that the 
Veteran is unemployable due to service connected 
disabilities.  While the Veteran reported that he was forced 
out of his job due to PTSD and his treatment providers 
indicated in June 2007 that the Veteran had not been able to 
find gainful employment and likely would not be able to do so 
in the future, no mental health examination results were 
included to support that opinion.  Thus, this opinion it is 
entitled to less probative weight.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) (the failure of the 
physician to provide a basis for his opinion goes to the 
weight and credibility of the evidence).  Conversely, both 
the March 2006 VA examination and the July 2008 VA 
examinations provided a complete mental health examination 
along with claims file review, and both showed the Veteran's 
PTSD was in good control with medication.  In fact, the March 
2006 examination noted the condition was asymptomatic on 
medication.  The July 2008 examination noted the Veteran did 
not have total occupational and social impairment due to his 
PTSD.  As these examinations are more complete and included 
review of the claims file, they are entitled to greater 
probative weight.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  Moreover, the treatment records note the 
Veteran was taking college courses following his retirement, 
and spent a lot of time babysitting for his grandchildren.  
Finally, the Veteran has secured full time employment at the 
local college, and indicated on the July 2008 examination 
that he has lost no time from the job and is doing well 
there.  

In summary, the Veteran worked for more than 20 years for the 
post office, 
took advantage of an early retirement program offered by that 
employer, and following retirement took college courses and 
spent a lot of time babysitting his grandchildren, then 
obtained a full time job for a local college.  The VA 
examinations, the most probative and complete medical 
evidence, reflect that the Veteran's PTSD symptoms are well 
controlled with medication.  For the reasons set forth above, 
the Board finds that preponderance of the evidence is against 
a finding that the Veteran's service-connected disabilities 
render him unable to obtain or retain gainful employment.  
Accordingly, entitlement to a TDIU is not established at any 
point during the course of the appeal.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


